Exhibit 10(a) EXECUTION COPY CONFIDENTIAL STOCK PURCHASE AGREEMENT by and between PPL Chile Energía Limitada and Compañía General de Electricidad Dated as of September 12, 2007 Table of Contents Page ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION SECTION 1.1. Definitions 1 ARTICLE II PURCHASE AND SALE SECTION 2.1. Purchase and Sale of the Emel Shares and Closing 1 SECTION 2.2. Transactions to be Effected at the Closing 2 ARTICLE III REPRESENTATIONS AND WARRANTIES RELATING TO SELLER SECTION 3.1. Organization and Existence 2 SECTION 3.2. Authorization 2 SECTION 3.3. Consents 3 SECTION 3.4. Noncontravention 3 SECTION 3.5. Title 3 SECTION 3.6. Brokers 3 ARTICLE IV REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANIES SECTION 4.1. Organization and Existence 4 SECTION 4.2. Subsidiaries 4 SECTION 4.3. Financial Statements; Business Activities 4 SECTION 4.4. Litigation 4 SECTION 4.5. Compliance with Laws; Sufficiency of Permits and Assets 5 SECTION 4.6. Material Contracts 5 SECTION 4.7. Assets 5 SECTION 4.8. Employee Matters 6 SECTION 4.9. Environmental Matters 6 SECTION 4.10. Insurance 6 SECTION 4.11. Taxes 7 SECTION 4.12. Computer Programs 7 SECTION 4.13. Affiliate Transactions 7 SECTION 4.14. Exclusive Representations and Warranties 7 ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER SECTION 5.1. Organization and Existence 8 SECTION 5.2. Authorization 8 SECTION 5.3. Consents 8 SECTION 5.4. Noncontravention 8 SECTION 5.5. Litigation 8 SECTION 5.6. Compliance with Laws 9 SECTION 5.7. Brokers 9 SECTION 5.8. Investment Intent 9 SECTION 5.9. Available Funds 9 SECTION 5.10. Investigation 9 SECTION 5.11. Disclaimer Regarding Projections 9 SECTION 5.12. Legal Impediments 10 SECTION 5.13. No Other Representations or Warranties 10 ARTICLE VI COVENANTS SECTION 6.1. Information Pending Closing 10 SECTION 6.2. Conduct of Business Pending the Closing 10 SECTION 6.3. Cooperation on Tax Matters 11 SECTION 6.4. Confidentiality; Publicity 12 SECTION 6.5. Post-Closing Books and Records 12 SECTION 6.6. Expenses 13 SECTION 6.7. Tender Offer 13 SECTION 6.8. Further Actions 14 ARTICLE VII SPECIFIED CONDITIONS SECTION 7.1. Buyer Specified Conditions 15 SECTION 7.2. Seller Specified Conditions 15 ARTICLE VIII SURVIVAL; INDEMNIFICATION AND RELEASE SECTION 8.1. Survival 16 SECTION 8.2. Indemnification by Seller 16 SECTION 8.3. Indemnification by Buyer 17 SECTION 8.4. Indemnification Procedures 17 SECTION 8.5. General 18 SECTION 8.6. “As Is” Sale; Release 19 SECTION 8.7. Right to Specific Performance; Certain Limitations 20 ARTICLE IX TERMINATION, AMENDMENT AND WAIVER SECTION 9.1. Grounds for Termination 20 SECTION 9.2. Effect of Termination 21 SECTION 9.3. Amendments and Waivers 21 ARTICLE X MISCELLANEOUS SECTION 10.1. Notices 21 SECTION 10.2. Severability 23 SECTION 10.3. Counterparts 23 SECTION 10.4. Entire Agreement; No Third Party Beneficiaries 23 SECTION 10.5. Governing Law 23 SECTION 10.6. Specific Performance 23 SECTION 10.7. Consent to Jurisdiction; Waiver of Jury Trial 23 SECTION 10.8. Assignment 24 SECTION 10.9. Headings 24 SECTION 10.10. Construction 24 SECTION 10.11. Schedules and Exhibits 24 Exhibits Exhibit A Stock Transfer Form Schedules Schedule 1(a) Seller’s Knowledge Schedule 1(b) Buyer’s Knowledge Schedule 3.3 Consents Schedule 4.1 Organization and Existence Schedule 4.2 Subsidiaries Schedule 4.3(b) Business Activities Schedule 4.4 Litigation Schedule 4.6(c) Material Contracts Schedule 4.7 Assets Schedule 4.8(a) Employment Agreements Schedule 4.8(c) Strikes, Lockouts and Labor Stoppages Schedule 4.8(e) Pending Payments to Directors Schedule 4.9 Environmental Matters Schedule 4.10 Insurance Schedule 4.11 Taxes Schedule 6.2(a) Conduct of Business Pending the Closing This STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of September 12, 2007 and is by and between PPL Chile Energía Limitada, a limited liability company organized under the laws of Chile (“Seller”), and Compañía General de Electricidad, a corporation organized under the laws of Chile (“Buyer”). RECITALS WHEREAS, Seller owns an approximately 95.4% interest in Empresas Emel S.A. (“Emel”), a corporation organized under the laws of Chile, which in turn owns interests in various electric distribution and transmission companies and related entities operating in Chile (Emel and each of its majority-owned subsidiaries, together, the “Companies”); WHEREAS, Seller owns directly an approximately 0.00356% membership interest in Emel Inversiones Chile Limitada, a limited liability company organized under the laws of Chile (“Inversiones”), and, through Emel, Seller owns indirectly an approximately 99.99644% membership interest of Inversiones; and WHEREAS, in accordance with this Agreement, Buyer desires to purchase, and Seller desires to sell to Buyer, 100% of Seller’s equity interest in Emel (the “Emel Shares”) and 100% of Seller’s direct membership interest in Inversiones (the “Inversiones Interest” and, together with the Emel Shares and a corresponding indirect interest in each of Emel’s subsidiaries, the “Company Shares”). NOW THEREFORE, the Parties hereby agree as follows: ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION SECTION 1.1.Definitions. Capitalized terms used in this Agreement have the meanings ascribed to them by definition in this Agreement or in Appendix A hereto. ARTICLE II PURCHASE AND SALE SECTION 2.1.Purchase and Sale of the Emel Shares and Closing.(a) In accordance with the terms and subject to this Agreement, Buyer agrees to purchase the Emel Shares and Seller agrees to sell to Buyer the Emel Shares free and clear of any Liens other than those arising out of this Agreement. (b) The aggregate amount to be paid by Buyer for the Emel Shares is Six Hundred Sixty Million U.S. Dollars (US $660,000,000) (the “Purchase Price”) (which amount represents a purchase price per share of approximately Forty-Seven U.S. Dollars and Fifty-One Cents (US $47.51) for each Emel Share (the “Per Share Price”)). At the Closing, Buyer shall pay the Purchase Price to Seller in the United States of America, without deduction or withholding of any kind by wire transfer of immediately available funds in U.S. Dollars to such accounts specified by Seller to Buyer in writing at least one Business Day prior to the Closing.The closing of the purchase and sale of the Emel Shares (the “Closing”) shall take place on the date the Tender Offer is completed and accepted by Buyer pursuant to Section 6.7 and applicable Law at the offices of Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New York at 10:00 a.m., local time, or at such other time, date and place as may be mutually agreed upon in writing by the Parties (the date on which the Closing actually occurs being referred to as the “Closing Date”). SECTION 2.2.Transactions to be Effected at the Closing. At the Closing: (a)Except as otherwise required in accordance with the Tender Offer and applicable Law, Seller shall deliver (or cause to be delivered) to Buyer (i) an instrument of transfer in respect of the Emel Shares substantially in the form attached as
